NORTHERN                          3:1930
     Case 3:19-cv-01679-N-BH Document  ‐ cv ‐Filed
                                              0167910/03/19                                   Page 1 of 13 PageID 750
DISTRICT OF TEXAS


         In Re: Updated Prayer for Relief
                 Waiver of Money Damages                                                              "Deeds Not Words"
                 Requests                                                Case Style
   Plaintiffs                                                                3 : 19 - cv - 01679
                 Corey Steele                   Pro Se
 Defendants                                                                  Plaintiffs Original Waiver of Monetary Relief
                 Associat Judge Monica Purdy                                 Request for Mandamus, Injunctive, and
                 Dallas 68th Civil Court District                            Declarative Relief
                 Kelly Davis & Assoc
                 Rhonda Pinson


                                                         The Puddlers Plea
         Puddler - Noun
         " A worker who turns pig iron into wrought iron "
         puddler. (n.d.) American Heritage® Dictionary of the English Language, Fifth Edition. (2011).
         Retrieved October 2 2019 from https://www.thefreedictionary.com/puddler




                                                         Table of Contents
         Pg      Item
               1 Cover Page
               2 Intro
     ( 2 - 3 ) Parties
               4 Declaration of Waiver of Civil Monetary Damages
               4 Basis For Jurisdiction
               4 Request for Oral Argument
               4 Request for Trial by Jury
     ( 5 - 6 ) Index of Authorities
               6 Exhibits
    ( 7 - 10 ) Summary of Underlying Controversy
  ( 10 - 11 )    Summary of Controversy leading to this action
              12 Irreperable Injury
   ( 12 - 13 ) Prayer for Relief
              13 Statement of Closing




Steele                                                             V                               Assoc. Judge Monica Purdy , Et Al
NORTHERN                          3:1930
     Case 3:19-cv-01679-N-BH Document  ‐ cv ‐Filed
                                              0167910/03/19                                 Page 2 of 13 PageID 751
DISTRICT OF TEXAS
1        Provided before this court is an original waiver of monetary relief and amended prayer for relief, filed by Corey
         Steele ( hereby further refered to as "Plaintiff" ). Plaintiff requests relief against the following defendants lifting
         and declaring all orders executed by the defense to be egregiously breaching Plaintiffs, and are thusly
         unconstitutional and void ( including but not limited to ) First Amendment Rights as provided by the United

         States Constitution


                                                The Parties to This Complaint
2        (a)     The Plaintiff(s)               Pro Se
                 (1)       Name                             Corey Steele
                           Street Address                   2633 McKinney Ave #395
                           City and County                  Dallas , Dallas
                           State and Zip Code               Texas , 75204
                           Telephone Number                 214-551-8595
                           E-mail Address                   csteele@trustmarkroofing.com
         (b)     The Defendant(s)
                 (1)       Name                             Kelly M. Davis & Associates
                           Title                            Attorney at Law
                           Street Address                   550 S. Edmonds Ln Ste 201
                           City and County                  Lewisville , Denton
                           State and Zip Code               Texas , 75067
                           Telephone Number                 972-434-8009
                           E-mail Address                   kelly@kmdalegal.com
                 ( 1a )    Represented By ;                 Unk
                 (2)       Name                             Monica Purdy
                           Title                            Associate Judge
                           Street Address                   600 Commerce Street, 6th Floor
                           City and County                  Dallas , Dallas
                           State and Zip Code               Texas , 75202
                           Telephone Number                 214-653-6043
                           E-mail Address                   Unk
                 ( 2a )    Represented By ;
                           Name                             Assistant Dist Attorney - Jason G. Schuette
                           Bar #                            17827020
                           Email                            jason.schuette@dallascounty.org
                           Phone                            214-653-3692
                           Address                          133 N. Reverfront Blvd., LB 19
                                                            Dallas, TX 75207
                 ( 2b )    Represented By ;
                           Name                             Assistant Dist Attorney - John Butrus
                           Bar #                            03537330
                           Email                            john.butrus@dallascounty.org
                           Phone                            214-653-3692
                           Address                          133 N. Reverfront Blvd., LB 19
                                                            Dallas, TX 75207



Steele                                                             V                           Assoc. Judge Monica Purdy , Et Al
NORTHERN                          3:1930
     Case 3:19-cv-01679-N-BH Document  ‐ cv ‐Filed
                                              0167910/03/19            Page 3 of 13 PageID 752
DISTRICT OF TEXAS
          ( 2c )   Represented By ;
                   Name                 Criminal District Attorney - John Creuzot
                   Bar #                Unk
                   Organization         Federal Litigation Division

                   Email                Unk
                   Phone                214-653-3692
                   Address              133 N. Reverfront Blvd., LB 19
                                        Dallas, TX 75207
          (3)      Name                 The Dallas 68th Civil District Court
                   Title                Civil District Court
                   Street Address       600 Commerce Street, 5th Floor
                   City and County      Dallas , Dallas
                   State and Zip Code   Texas , 75202
                   Telephone Number     214-653-6510
                   E-mail Address       rhonda.pinson@dallascounty.org
          ( 3a )   Represented By ;     Unk
          (4)      Name                 Rhonda Pinson
                   Title                Civil District Court
                   Street Address       600 Commerce Street, 5th Floor
                   City and County      Dallas , Dallas
                   State and Zip Code   Texas , 75202
                   Telephone Number     214-653-6510
                   E-mail Address       rhonda.pinson@dallascounty.org
          ( 4a )   Represented By ;     Unk




Steele                                         V                           Assoc. Judge Monica Purdy , Et Al
NORTHERN                          3:1930
     Case 3:19-cv-01679-N-BH Document  ‐ cv ‐Filed
                                              0167910/03/19                              Page 4 of 13 PageID 753
DISTRICT OF TEXAS
                                       Declaration of Waiver of Monetary Relief
3        I, Corey Steele declare as follows:
         (a)    I am the Plaintiff represented Pro Se in the action styled as 3:19-cv-01679
         (b)    I hereby waive any right to monetary relief for damages caused by the actions of Defendant Monica Purdy

         (c)    I hereby waive any right to monetary relief for damages caused by the actions of Defendant Dallas 68th Civil
                Court District
         (d)    I hereby waive any right to monetary relief for damages caused by the actions of Non-Party Judge Martin
                Hoffman
         (e)    I hereby waive any right to monetary relief for damages caused by the actions of Defendant Rhonda Pinson
         (f)    I hereby declare the exclusive nature of relief sought from all Judicial actions and errors to be strictly
                limited to only include Mandamus, Injunctive, and Declaratory Relief
         Under threat of Perjury I hereby decalre all of the previous before the Nothern District Court of Texas on
         this the 3rd day of October 2019
                                                                                                    /s/ Corey Steele
                                                                                            2633 McKinney Ave #395
                                                                                                    Dallas TX, 75204
                                                                                                       214-551-8595
                                                                                     csteele@trustmarkroofing.com


                                                    Basis for Jurisdiction
4        (a)    Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
                heard in federal court. This complaint is pursuant to :
                (1)       Cases involving a federal question under 28 U.S.C. § 1331, this case arises under the United States
                          Constitution, Federal Laws, or Treaties
                (2)       Cases involving a federal question under 42 U.S.C. § 1983, this case arises under the United States
                          Constitution, Federal Laws, or Treaties
         (b)    The basis of this jurisdiction being a Federal Question regarding the following specific federal statues,
                treaties, and/or provisions of the United States Constitution
                (1)       This case involves a federal question under 18 U.S.C. 13 § 242, this case arises under the United
                          States Constitution, Federal Laws, or Treaties
                (2)       This case involves a federal question under 18 U.S.C. 41 § 872 , this case arises under the United
                           States Constitution, Federal Laws, or Treaties
                (3)       This case involves a federal question under 42 U.S.C. § 1983 , this case arises under the United
                          States Constitution under amendments 1, 4, 6, 8, 9, 10, 13, 14


                                                Request for Oral Argument
5        The court is requested to grant adequate time to respond, as well as oral argumentl; on the applicability of the
         doctrine of Judicial Immunity in this action


                                                 Request for Trial by Jury
6        The court is requested to grant trial by jury on this matter




Steele                                                           V                            Assoc. Judge Monica Purdy , Et Al
NORTHERN                          3:1930
     Case 3:19-cv-01679-N-BH Document  ‐ cv ‐Filed
                                              0167910/03/19                                 Page 5 of 13 PageID 754
DISTRICT OF TEXAS
                                                Index of Authorities
7              Federal Laws                                             US Constitution
         (a)   42 U.S.C. § 1983                            (a)          Amendment( s ) ;
         (b)   28 U.S.C. § 1331                                         1 , 4 , 6 , 8 , 9 , 10 ,

         (c)   18 U.S.C 13 § 242 , 41 § 872                             13 , 14


                                                           Publications
8        (a)   Organization                   TMCEC FY13 Regional Judges Program
               Title                          Judicial Immunity
               Author                         Ryan Henry                Ryan.henry@rshlawfirm.com
         (b)   Organization                   Case Western Reserve Univ.
               Title                          Immunity of Federal and State Judges from Civil Suit
               Author                         Douglas K. Barth
         (c)   Organization                   The Duquesne Law School
               Title                          Winter 1983' Edition - " Judicial Immunity Under Attack "
               Author                         Charles J. Volpe, Jr.


                                                            Case Law
9        (a)   Alpert v. Gerstner, 232 S.W.3d 117, 127 ( Tex App Houston 14th Dist 2006 )
         (b)   Anderson v. Creighton, 483 U.S. 635 ( 1987 )
         (c)   Bagg v. University of Texas Medical Branch, 726 S.W.2d 582 ( Tex App Houston 14th Dist 1987 )
         (d)   Ballantyne v. Champion Builders Inc. 144 S.W.3d 417, 522, 47 ( Tex 2004 )
         (e)   Bradley v. Fisher, 13 Wall. 335 ( 1872 )
         (f)   Bradt v. West, 892 S.W.2d 56, 69 ( Tex App Houston 1st Dist 1994 )
         (g)   Brewer v. Blackwell, 692 F.2d 387 ( 5th Cir. 1982 )
         (h)   Briscoe v. LaHue, 460 U.S. 325 ( 1983 )
         (i)   Chapman v. Houston Welfare Rights Organization, 441 U.S. 600 ( 1979 )
         (j)   City of Houston v. W. Capital Fin. Servs. Corp., 961 S.W.2d 687, 689 ( Tex App Houston 1st Dist 1998 )
         (k)   Crowe v. Lucas 595 F.2d 985 ( 5th Cir 1979 )
         (l)   Daniels v. Stovall, 660 F. Supp. 301 ( S.D. Tex 1987 )
         (m)   Davis v. Scherer, 468 U.S. 183 ( 1984 )
         (n)   Davis v. Tarrant Co., 565 F. 3d 214 ( 5th Cir. 2009 )
         (o)   Ellis v. City of Garland, 1999 U.S. Dist LEXIS 10856 ( N.D. Tex July 8, 1999 )
         (p)   Ex Parte Virgina, 100 U.S. 339 ( 1880 )
         (q)   Forester v. White, 484 U.S. 219 ( 1988 )
         (r)   Gardner v. Parson, 874 F.2d 131, 145-46 ( 3d Cir. 1989 )
         (s)   Garza v. Morales, 923 S.W.2d 800 ( Tex App Corpus Christi 1996 )
         (t)   Gomez v. Toledo, 446 U.S. 635 ( 1980 )




Steele                                                            V                                Assoc. Judge Monica Purdy , Et Al
NORTHERN                          3:1930
     Case 3:19-cv-01679-N-BH Document  ‐ cv ‐Filed
                                              0167910/03/19                              Page 6 of 13 PageID 755
DISTRICT OF TEXAS
         (u)      Harlow v. Fitzgerald, 457 U.S. 800 ( 1982 )
         (v)      Harper v. Merckle, 638 F.2d 848 ( 5th Cir. 1981 )
         (w)      Hodorwski v. Ray 844 F.2d 1210, 1213-15 ( 5th Cir. 1988 )
         (x)      Holloway v. Walker, 765 F. 517 ( 5th Cir. 1985 )

         (y)      Johnson v. Kegans, 870 F.2d 992, 995 ( 5th Cir 1989 )
         (z)      Lopez v. Vanderwater, 620 F.2d 1229 ( 7th Cir 1980 )
         ( aa )   Malachowski v. City of Keene, 787 F.2d 704, 712 ( 1st Cir. 1986 )
         ( ab )   Malina v. Gonzales, 994 F.2d 1121 ( 5th Cir. 1993 )
         ( ac )   McAlester v. Brown, 492 F.2d 1280 ( 5th Cir. 1972 )
         ( ad )   Mireles v. Waco, 502 U.S. 9 ( 1991 )
         ( ae )   Mitchell v. Forsyth, 472 U.S. 511 ( 1985 )
         ( af )   Mitchum v. Foster, 407 U.S. 225 ( 1972 )
         ( ag )   Pierson v. Ray U.S. 547 ( 1967 )
         ( ah )   Pulliam v. Allen, 466 U.S. 522 ( 1984 )
         ( ai )   Randall v. Brigham, 7 Wall. 523 ( 1869 )
         ( aj )   Rheuark v. Shaw, 628 F.2d 297 ( 5th Cir. 1980 )
         ( ak )   Sindram v. Suda, 300 U.S. App. D.C. 110, 986 F.2d 1459, 1460 ( D.C. Cir 1993 )
         ( al )   Slavin v. Curry, 574 F.2d 1256 ( 5th Cir 1978 )
         ( am ) Sparks v. Duval Ranch Co., 604 F.2d 976 ( 5th Cir. 1979 )
         ( an )   Spencer v. Seagoville, 700 S.W.2d 953 ( Tex App Dallas 1985 )
         ( ao )   Stump v. Sparkman, 435 US 349 ( 1978 )
         ( ap )   Thomas v. Sams, 734 F.2d 185 ( 5th Cir. 1984 )
         ( aq )   Turner v. Pruitt, 342 S.W. 2d 422 ( Tex 1961 )
         ( ar )   Turner v. Raynes, 611 F. 2d 92 ( 5th Cir 1980 )
         ( as )   Turner v. Raynes, 611 F.2d 92 ( 5th Cir 1980 )
         ( at )   Wallace v. Moberly, 947 S.W.2d 273 ( Tex App Ft Worth 1997 )
         ( au )   Warnock v. Pecos County, Tex, 88 F.3d 341 ( 5th Cir. 1996 )


                                                                Exhibits
10       This petition includes the following exhibits, whether by direct attachment, or link to external commercial public
         streaming services and commercial data storage locations
         (a)      Additional Entities
         (b)      DC-19-07861 Filed Action Packet
         (c)      Video Evidence " Helping Kevin on Hobsite - 4 "          https://youtu.be/Hfw2KkpyDLs
         (d)      Video Evidence " Helping Kevin " Playlist
                  https://www.youtube.com/playlist?list=PLxnKvZqkFBdl8NOdCWroo1J6NKthuwbRg
         (e)      Video Evidence recording from hearing 7/10/2019
                  https://www.dropbox.com/s/t7j24avvzk17sb3/Steele%20V%20UG%20National%20TRO%20Hearing
                  %207.10.2019.MP4?dl=0
         (f)      Copy of executed TRO
         (g)      Copy of executed Injunction
         (h)      Defendants Exhibit "13"
         (i)      Approximation of - Defendants Exhibit "12'




Steele                                                              V                       Assoc. Judge Monica Purdy , Et Al
NORTHERN                          3:1930
     Case 3:19-cv-01679-N-BH Document  ‐ cv ‐Filed
                                              0167910/03/19                                 Page 7 of 13 PageID 756
DISTRICT OF TEXAS
                                       SUMMARY OF UNDERLYING CONTROVERSY
11       The following timeline of events from the controversy for the initial trial proceedings
         (a)        20-Mar "AGC" Receives Subcontract totaling $94,147.90

         (b)        22-Mar "AGC" sends billing for work completed totalling approx : $18k

         (c)        26-Mar UG National barred "AGC" from the jobsite, and seized control
                 over "AGC" third tier contractors
         (d)       26-Apr 3/22 billing due pursuant to Chapter 28 of the TX Prop Code
         (e)       15-May UG National offers "AGC" $3,700 as payment, and demands waiver of
                 contractual and property rights in order to be allowed to receive this money
         (f)       29-May UG National is 68 days past 3/22 billing, still has not paid "AGC"
                 (1)      Exhibit : ( ext 1 ) takes place on this date, UG will not pay "AGC" until
                          plaintiffs property is removed from the internet
         (g)     On a date after 5/29/2019 but unknown to plaintiff; UG paid "AGC" $7,500
                 (1)      Proof of this payment and any settlement agreements has not been provided
                          to date


12       The previous confirmed actions taken in this cotroversy are supported by evidence;
         (a)     These actions reveal conduct known more accurately as "Prevention Doctrine" by the 4th Cir
                 Court of Tx
                 (1)      https://youtu.be/Hfw2KkpyDLs
                 (2)      Beginning at approx : 5:40 min , an agent and or representative for UG
                          informed "AGC" he is nearing termination on the contract for an inability
                          to execute a portion of their subcontract. This is then followed up
                          immediately by said agent directly refusing to allow "AGC" to work on
                          the portion of the project in which he was threated removal over
         (b)     Confirmed that UG National before having knowledge of this evidence only offered to pay
                 "AGC" approx $3,700 and demanded that "AGC" release any and all liability she had to the project in
                 order to receive it. Giving a certified instance of coersion, to aid in the claim of extortion


13       The events leading to plaintiffs appeal before this court, further led to the updated joinder of the original
         proceedings, to include Respondent Kelly Davis, and Kelly Davis and Assoc; for their intentional abuse of
         the process to overly burden, and add undue cost along with expenditure of time required to fight these
         actions. Finding her in clear breach of ( Texas Disciplinary Rules of Professional Conduct 1.02 , 3.02 , 3.03 ,
         4.01 , 5.02 )
         (a)     Where did the events giving rise to this action(s) occur?
                 (1)      Disputes on improvements to the real property located at 4165 Proton Dr. Addison
                          Tx 75001
                 (2)      plaintiff filed civil action against a selection of these party of interests, this suit is located
                          in the Dallas 68th Civil District Court and is styled as DC-19-07861 Steele v UG
                          National et al This suit was filed at 600 Commerce Street Dallas Texas 75202




Steele                                                            V                             Assoc. Judge Monica Purdy , Et Al
NORTHERN                          3:1930
     Case 3:19-cv-01679-N-BH Document  ‐ cv ‐Filed
                                              0167910/03/19                            Page 8 of 13 PageID 757
DISTRICT OF TEXAS
               (3)      Specific First Amendment Breaches happened in the auxillary courtroom for
                        Real Party of Interest Judge Purdy; wherein on 7/10/2019 at the hearing to
                        turn the already obtained Temporary Restraining Order into a Temporary
                        Injunction, she did not allow plaintiff to record the proceedings, and declared

                        that the court reporters record would be sufficient to suffice as the record
               (4)      plaintiff requested the court reporters record on 7/15/2019 with no response
               (5)      plaintiff requested the court reporters record on 8/2/2019 with no response
               (6)      plaintiff provided the court with notice of overdue record on 8/26/2019
               (7)      plaintiff provided the court with notice that their withholding of the records
                        constitutes coersive action making them actionable to prove extortionate activity
                        and further requested the court fulfil the request again on 8/29/2019
         (b)   What date did the events giving rise to this emergency request occur
               (1)      plaintiff provided initial warning of intent to file suit to UG National on 5/29/2019
               (2)      plaintiff attempting to fulfill meet and confer requirements sent approx : 20 email
                        pertaining to the case DC-19-07861 between the dates of 5/29/2019 and 6/14/2019
               (3)      plaintiff filed DC-19-07861 Steele v UG National on 6/3/2019
               (4)      On 6/26/2019 with no previous attempts to communicate, Respondent filed
                        her original request for TRO
               (5)      On 6/26/2019 approximately 4 hours after filing their request for TRO the
                        extraordinary relief was granted by the court, and mandamus was issued
                        with plaintiff having no chance to be represented
               (6)      On 7/10/2019 Real Party of Interest Judge Purdy signed Temporary Injunction
                        directing mandamus based off a non-existant contract
               (7)      On 7/12/2019 plaintiff filed federal question 3:19-cv-01679 naming specific breaches of
                        civil rights up to this point by the Real Party of Interest
               (8)      On 7/12/2019 plaintiff filed motion in the 68th for continuance of DC-19-07861 and a
                        stay of hearings until after the resolution of Federal Question 3:19-cv-01679
               (9)      On 7/15/2019 plaintiff updated Cause DC-19-07861 to include Respondent Kelly Davis
                        for Malpractice
               ( 10 )   On 7/24/2019 plaintiff moved in federal question 3:19-cv-01679 to request a
                        restraining order against Real Party of Interest to have her recuse
               ( 11 )   On 7/25/2019 plaintiff filed motion in the 68th for continuance of DC-19-07861 and a
                        stay of hearings until after the resolution of Federal Question 3:19-cv-01679
               ( 12 )   On 7/30/2019 plaintiff moved for the recusal of Real Party of Interest Judge Purdy
                        citing her inability to be impartial as reason for why she should be recused under
                        TRCP 18
               ( 13 )   On 8/2/2019 plaintiff filed motion in the 68th to compel discovery, it was never
                        heard
               ( 14 )   On 9/3/2019 plaintiff filed notice in the 68th to provide notice of intent to claim this
                        emergency relief with no resposne




Steele                                                          V                         Assoc. Judge Monica Purdy , Et Al
NORTHERN                          3:1930
     Case 3:19-cv-01679-N-BH Document  ‐ cv ‐Filed
                                              0167910/03/19                                  Page 9 of 13 PageID 758
DISTRICT OF TEXAS
         (c)     What are the fact(s) underlying this claim
                 (1)       plaintiff filed civil action against a selection of these party of interests, this suit is located
                           in the Dallas 68th Civil District Court and is styled as DC-19-07861 Steele v UG National et
                           al. This suit was filed on 6/3/2019.

                 (2)       Respondent Kelly Davis , was retained to defend UG National on or before 6/26/2019 In
                           a clear and obvious effort to add undue burden, extreme embarrassment, and to abuse
                           the process to gain an advantage in a civil action requested a Temporary Restraining
                           Order against plaintiff
                 (3)       At no point before the requesting of this TRO was their communication from defense to
                           plaintiff. This TRO requests immediate protection from the imminent threat of physical
                           danger to plaintiff, and demands the deletion of videos from his YouTube account,
                           (Specifically "Helping Kevin on Jobsite 4 " located @ - https://youtu.be/Hfw2KkpyDLs )
                           This video is damning evidence of the criminal actions perpetrated by UG National. These
                           videos are protected under the 1st amendment and the claim is not supported by
                           evidence of a contract
                 (4)       Upon filing for the TRO Miss Davis using the Texas E-File system to serve him with the
                           correspondence "Ltr to Pl" in this correspondence she outlines that she will be seeking
                           ex parte hearing to claim her TRO at 13:00 on 6/26/2019 (approximately 2 (two) hours
                           before mentioned hearing). In this letter she failed to list that she will be having the
                           ex parte hearing with aux court and not the presiding judge Hoffman of the 68th,
                           it was held with associate judge Purdy. plaintiff arrived at the court at approximately
                           12:45; while waiting with the courts reporter (miss Toni) in the courtroom of the 68th,
                           the courts reporter recommended plaintiff ask the clerk if there was something
                           because she wasn't aware of anything. Upon checking with the clerk of the 68th plaintiff
                           was informed there were no hearings for his action
                 (5)       Miss Davis was in the hallway of the 68th during this time, and was their to recon
                           the situation and did not introduce herself to plaintiff. plaintiff however is fully aware
                           of his surroundings and on suspicion of this infact being what was occuring took a photo
                           of her
                 (6)       Respondent Davis asserted allegations that plaintiff was harassing, and attempting to
                           extort the defendants of the original action, and represented contractual media
                           obligations that do not exist and were not supported with evidence


14       plaintiff provides that the previously outlined facts are being provided as affidavit used to establish facts that
         are not currently in the appelate record, as it has not been prepared yet; thusly these facts are not known
         yet to the court in its official capacity.
         The facts that support this request for emergency relief are ;
         (a)     The Trial Courts Order for Injunction, and the initial TRO are based off of a non-existant contract
                 pertaining to the media obligations of plaintiff. The trial court breached its discretion in issuing
                 an order based off of an unsupported and objected to assertion of an imaginary contract
         (b)     The trial courts order issued mandamus against plaintiff in a proceeding he was not present at or
                 given an opportunity to attend or be represented at




Steele                                                             V                             Assoc. Judge Monica Purdy , Et Al
NORTHERN                          3:19
    Case 3:19-cv-01679-N-BH Document 30‐ cvFiled
                                           ‐ 01679
                                                 10/03/19                                            Page 10 of 13 PageID 759
DISTRICT OF TEXAS
         (c)        The trial courts order to show cause for contempt are subsequently based off of bad faith and
                    improper application of non-existant contract obligations
         (d)        The trial courts order to show cause for contempt are based off of plaintiff's correct service of
                    pleadings as required by the Texas Rules of Civil Procedure, which are further protected under

                    litigation immunity
         (e)        These combined actions are all directly prejudicial against the plaintiff, and put him at signifcant
                    risk of harm, and have already caused significant harm


                                 SUMMARY OF INITIAL CONTROVERSY LEADING TO THIS ACTION
15       (a)        Where did the events giving rise to this action(s) occur?
                    (1)              Disputes on improvements to the real property located at 4165 Proton Dr. Addison Tx 75001
                    (2)              Plaintiff filed civil action against a selection of these defendants, this suit is located in the Dallas
                                     68th Civil District Court and is styled as DC-19-07861 Steele v UG National et al ( attached )
                                     This suit was filed at 600 Commerce Street Dallas Texas 75202
                    (3)              Specific First Amendment Breaches happened in the auxillary courtroom for defendant Purdy
                                     located on the 6th floor of 600 Commerce Street Dallas Texas 75202
         (b)        What date and approximate time did the events giving rise to these claim(s) occur
                    (1)              Plaintiff provided initial warning of intent to file suit to UG National on 5/29/2019
                    (2)              Plaintiff attempting to fulfill meet and confer requirements sent approx : 20 email pertaining to
                                     the case DC-19-07861 between the dates of 5/29/2019 and 6/14/2019
                    (3)              Plaintiff filed DC-19-07861 Steele v UG National on 6/3/2019
                    (4)              Defendant Kelly Davis , on 6/26/2019 filed for a temp restraining order against plaintiff
                    (5)              Defendant Monica Purdy executed temp restraining order against plaintiff on 6/26/2019
                    (6)              Defendant Monica Purdy executed temp injunction against plaintiff of 7/10/2019
                    (7)              Defendant Monica Purdy is set to hear dismissal for the cause DC-19-07861 on 7/17/2019. Despite
                                     not being the judge presiding over Dallas's 68th Civil District court
         (c)        What are the fact(s) underlying this claim
                    (1)              Plaintiff filed civil action against a selection of these defendants, this suit is located in the Dallas
                                     68th Civil District Court and is styled as DC-19-07861 Steele v UG National et al ( attached ) This
                                     suit was filed on 6/3/2019.
                    (2)              In an obvious effort to add undue burden, extreme embarrassment, and to abuse the process to
                                     gain an advantage in a civil action requested a Temporary Restraining Order against Plaintiff
                    (3)              At no point before the requesting of this TRO was their communication from defense to the
                                     plaintiff. This TRO requests immediate protection from the imminent threat of physical
     *1st Specific 1st Am. Breach*   danger from plaintiff, and demands the deletion of videos from his YouTube account,
                                     (Specifically "Helping Kevin on Jobsite 4 " located @ - https://youtu.be/Hfw2KkpyDLs )
                                     This video is damning evidence of the criminal actions perpetrated by UG National. These videos
                                     are protected under the 1st Amendment
                    (4)              Upon filing for the TRO Miss Davis using the Texas E-File system to serve him with the
                                     correspondence "Ltr to Pl" in this correspondence she outlines that she will be seeking an ex
                                     parte hearing to claim her TRO at 13:00 on 6/26/2019 (approximately 2 (two) hours before
                                     mentioned hearing). In this letter she failed to list that she will be having the ex parte hearing
                                     with an associate judge and not the presiding judge Hoffman of the 68th, it was held with




Steele                                                                       V                            Assoc. Judge Monica Purdy , Et Al
NORTHERN                          3:19
    Case 3:19-cv-01679-N-BH Document 30‐ cvFiled
                                           ‐ 01679
                                                 10/03/19                                         Page 11 of 13 PageID 760
DISTRICT OF TEXAS
                                   associate judge Purdy. Plaintiff arrived at the court at approximately 12:45; while waiting with
                                   the courts reporter (miss Toni) in the courtroom of the 68th, the courts reported recommended
                                   plaintiff ask the clerk if there was something scheduled because she wasn't aware of anything.
                                   Upon checking with the clerk of the 68th plaintiff was informed there were no hearings for his

                                   case; and as such he believed that he had over read what was already a flimsy "Notice of Hearing"
                  (5)              During plaintiffs visit to the court that day, he being fully aware of his surroundings; noticed a
                                   single person in the hallways at this time. Not being an idiot, plaintiff figured that this whole
                                   situation was a ruse designed to test the reaction capacity and capability of plaintiff. Being
                                   aware that he would need to prove this later, plaintiff obtained a picture of this ( attached
                                   exh KD Pic) currently unknown person on his way to exit the floor. This picture is indeed of
                                   Defendant Davis from her own admission.
                  (6)              Assoc. Judge Purdy executed the TRO ( attached TRO ) which required the oppression of 1st
                                   Amendment Rights, and set a hearing for 7/10/2019 in order to turn the TRO into the current
                                   temporary injunction. In this hearing Assoc. Judge Purdy stated that she found good cause in
                                   the provided evidence and testimony to order the temp injunction ( attached T.Inj ).
                                   This evidence being ;
                                   (A)                 "Defendants Exhibit 12" ( Copy unavailable, but is a print out of plaintiffs
                                   emails to UG, these emails are attached ) Defendant Davis averred that the 20 emails plaintiff
                                   sent in addition to the documents served by the Texas E-File service provider to UG National,
                                   constituted harassment and extortion.
                                   (B)                 " Defendants Exhibit 13 " ( attached ) this evidence in addition to plaintiff
                                   being a former US Army Infantryman, and OIF 07-09 veteran; Defendant Purdy found good cause
                                   to label plaintiff as " a threat of physical harm to the general public "
   *2nd Specific 1st Am. Breach*   (C)                 Further and beyond the imminent and extreme damage these actions have
                                   caused, Defendant Purdy has further breached plaintiffs 1st Amendment Rights by refusing to
                                   allow him to record the hearing in which all of this was decided him ( video located on plaintiffs
                                   https://www.dropbox.com/s/t7j24avvzk17sb3/Steele%20V%20UG%20National%20TRO%20Hearing
                                   %207.10.2019.MP4?dl=0 ) . Plaintiff recorded as much as possible but recognizing the rapid
                                   escalation of force being employed by the charging bailiff; plaintiff ended his recording, and was
                                   left defenselessfrom the breaches of ethics morality, and civil rights




Steele                                                                    V                            Assoc. Judge Monica Purdy , Et Al
NORTHERN                          3:19
    Case 3:19-cv-01679-N-BH Document 30‐ cvFiled
                                           ‐ 01679
                                                 10/03/19                                Page 12 of 13 PageID 761
DISTRICT OF TEXAS
                                                        Irreparable Injury
16       Monetary damages at a later time would not adequately compensate Plaintiff for the injuries currently sustained,
         are sustaining, or will sustain as a result of the events described above, or why such compensation could not be
         measured.

         (a)    This action is a blatant attempt to obtain an advantage in a civil action. Plaintiff outlined to defendant
                 Purdy that the execution of this injunction will shred any and all credibility he will have in his other cases.
         (b)    This Injunction causes Immediate, Irreparable, and extreme harm to the following causes of action filed in
                the Dallas District Courts : DC-19-04082 , DC-19-07861, DC-19-07661, DC-19-08602 , DC-19-04085 ,
                DC-19-04087
         (c)    This Injunction causes Immediate, Irreparable, and extreme harm to plaintiffs reputation.
                This Injunction is a judicial order declaring Plaintiffs to be:
                (1)         An extortionist
                (2)         Has Mental illness as well as PTSD
                (3)         Established a pattern of Harrasment and Harrasing Behavior
                (4)         Established a pattern of Violent Threats against litigants
                (5)         Declaring Plaintiff as a Threat to the Physical Safety and Wellbeing of the General Public
         (d)    This Injunction Extremely, and Directly breaches plaintiffs 1st Amendment Rights. Plaintiff will under
                no circumstance follow an unlawful order. This injunctions illegality, puts plaintiff at imminent and
                immediate risk from judicial reprisal and detainment, and sanction which would cause incalculable harm to
                plaintiff


                                                         Prayer for Relief
17       (a)    Immediate issuance of a Mandamus Relief in order to have the Federal Courts induce the
                Lower court to lift all judgements and orders executed against plaintiff
         (b)    Declaratory Relief finding the actions outlined in this case to be unconstitutional, and void at conception
         (c)    Federal Mandamus Relief directing the State to remove the states Temporary Restraining Order and
                Temporary Injunciton and Permanent Injunction from the official record of the court
         (d)    Mandamus Relief directing the Dallas 68th Civil District remand the case for further trial on the merits
         (e)    Injunctive Relief barring Associate Judge Monica Purdy from sitting any further cases with which
                which plaintiff is a party
                An Ethics and Disciplinary committee review of Kelly M. Davis
         (f)    Mandamus Relief Ordering an Ethics and Disciplinary committee review of Associate Judge Monica Purdy
         (g)    Mandamus Relief Ordering an Ethics and Disciplinary committee review of The Dallas 68th Civil Court District
         (h)    Mandamus Relief Ordering an Ethics and Disciplinary committee review of Rhonda Pinson
         (i)    Mandamus Relief Ordering any other disciplinary actions as may be available under all relevant statutes
         (j)    A Court order specifically allowing plaintiff to record judicial hearings in which he is a part of
         (k)    The Court Order outlined in ( j ) be made easily obtainable and executable for other people to be able to
                protect themselves as well


18       A temporary restraining order is generally not appealable because of its interlocutory nature;
         however, courts have found mandamus to be an appropriate remedy for a trial court’s erroneous granting
         of a temporary restraining order.For example, as with in this case In re Office of Atty. Gen., 257
         S.W.3d 695, 697–98 (Tex. 2008) (orig. proceeding) (percuriam) (approving the petition for mandamus based




Steele                                                            V                          Assoc. Judge Monica Purdy , Et Al
NORTHERN                          3:19
    Case 3:19-cv-01679-N-BH Document 30‐ cvFiled
                                           ‐ 01679
                                                 10/03/19                                 Page 13 of 13 PageID 762
DISTRICT OF TEXAS
     19 on the trial court’s abuse of discretion in regard to a temporary restraining order because the plaintiff lacked
         adequate remedy on appeal); In re Tex.Natural Res. Conservation Comm’n, 85 S.W.3d 201, 207 (Tex. 2002)
         (orig. proceeding) (holding mandamus relief was available to remedy a temporary restraining order)
         General, In re Office of Atty. Gen., 257 S.W.3d 695 (Tex. 2008) (orig. proceeding) (per curiam). the supreme

         court held that mandamus was available to vacate a trial court’s temporary restraining order that violated
         TRCP 680 and 684.147 In that case as in this one, the “original and first amended orders were granted ex parte,”
         but the court did not “explain why they were granted without notice” as required under rule 680.148 The
         supreme court also held that mandamus is available when a temporary restraining order is issued and waiting
         to appeal would leave the parties without adequate remedy on appeal because of the timely nature of elections.
         Matching this action as the timely nature of an order for contempt pending, would cause damage before appeal.
         In re Newton, the court held that temporary restraining orders are generally not appealable; notwithstanding
         this general principle, when an election concludes before any proceedings in the trial court can be appealed,
         plaintiffs are left without adequate appellate remedy and can seek mandamus relief See id. at 652–53 (granting
         mandamus relief in this situation because the parties could not correct the trial court’s abuse of discretion
         on appeal as the election would have already transpired ) in this instance the relief being appropriate as
         proceedings will conclude before an appeal can be completed. The Court may grant temporary relief pending
         its determination of an original proceeding ( cit. TRAP 52.10( b ).




                                                     Statement Of Closing
20       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
         evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 11.


21       I agree to provide the Clerk s Office with any changes to my address where case related papers may be
         served. I understand that my failure to keep a current address on file with the Clerk s Office may result
         in the dismissal of my case.


                                                                                                                          Corey Steele
                                                                                                           2633 McKinney Ave #395
                                                                                                                   Dallas TX, 75204
                                                                                                                      214-551-8595
                                                                                                    csteele@trustmarkroofing.com




Steele                                                            V                           Assoc. Judge Monica Purdy , Et Al
